United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                            February 16, 2007

                                                    Before *

                          Hon. BOYCE F. MARTIN, JR., Circuit Judge

                          Hon. JULIA SMITH GIBBONS, Circuit Judge

                          Hon. JEFFREY S. SUTTON, Circuit Judge


UNITED STATES OF AMERICA,                                  ]   Appeal from the United
        Plaintiff-Appellee,                                ]   States District Court for
                                                           ]   the Northern District of
No. 06-1304                                    v.          ]   Illinois, Eastern Division.
                                                           ]
GALE NETTLES,                                              ]   No. 04 CR 699
        Defendant-Appellant.                               ]
                                                           ]   John F. Keenan,**
                                                           ]        Judge.


                                                ORDER

             The opinion of this court issued on February 12, 2007, is amended as
follows:

             On page 3, fourth line from the bottom, change “May and June” to
             “May and July”.

             On page 4, second full paragraph, line 9, change “July 31, 2006" to
             July 31, 2004".

             On page 6, second full paragraph, line 15, change “September 1, 2004"
             to “September 15, 2005".


        *
          The Honorable Boyce F. Martin, Jr., Julia Smith Gibbons, and Jeffrey S. Sutton, Circuit
Judges for the United States Court of Appeals for the Sixth Circuit, are sitting by designation.

        **
            The Honorable John F. Keenan, District Judge for the Southern District of New York, is
sitting by designation.